DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 6, the claim recites a feature which requires “receiving a broadcast message from a remote control” however, the Examiner cannot find support for a remote control sending a broadcast message.  The Examiner has inspected the specification for support and has found that the specification discloses in multiple instances that broadcast messages are sent from television 106.  
In regards to claim 7, the claim recites a feature which requires “broadcast message is received over an high definition multimedia interface (HDMI) port” however the Examiner 
Claims 13 and 20 are rejected for similar reasoning as applied to claim 6.
Claim 14 is rejected for similar reasoning as applied to claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US 2017/0193962 hereinafter referred to as Yoon in view of He US 2007/0298656 hereinafter referred to as He.
In regards to claim 1, Yoon teaches:
“A method comprising: determining a state of a first device configured to output first video to a screen and first audio to one or more speakers”
Yoon teaches in paragraph [0044] processor 120 may determine whether the content is inputted from the preselected first source based on whether the display 110 displays the image of the preselected first source or a speaker connected to the display apparatus 110 outputs sound of 
“determining ... an order in which audio from one or more devices, including both the first device and a second device, are output to the one or more speakers”
	Yoon paragraph [0049] teaches in response to determining that the content is not inputted from the preselected first source, the processor 120 may control the display 110 to display an image receiving from the second source immediately.  The Examiner interprets that the order is to display the first preselected source first and when that source is not available automatically displaying the second source.  So the order is first source, second source.  If this were not the case it would not be necessary to first determine the state of the first source prior to switching.
	“detecting a change in state of the first device”
	Yoon teaches detecting a change of a power state of an external apparatus connected to the display apparatus in the Abstract.  Yoon paragraph [0060] teaches 
“selecting the second device as an audio source for the one or more speakers based on both the change in the state of the first device and the [order]”
	Yoon teaches in [0059] when the content input from the first source is interrupted, the processor 120 may switch the current connection interface (e.g., HDMI 1) to a second connection interface (e.g., HDMI 2) to receive data from a second source which is connected to the display apparatus 100 via the second connection interface (e.g., HDMI 2).
	“and providing, based on the selected audio source, audio to the one or more speakers for output, wherein the output audio corresponds to video output to the screen from the selected audio source”
	Yoon Figures 2-3, inter alia teach providing the selected audiovisual source to the display.
Yoon does not explicitly teach:
“a priority list indicating [an order of devices]” and “priority list”
However, the use of a priority list in source selection is a well-known technique.  He teaches in Figure 3 and paragraph [0024] An order of priority of all the output units is preset, and therefore when signals come from plural input units simultaneously, the switch apparatus sifts the most-prior source and electrically connects it with the output unit. Referring to FIG. 3, according to the preset sequence, the input units 201, 202, 203 are respectively referred to the first priority, the second priority and the last priority.  Claim 2 explicitly teaches the use of a priority list.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Yoon in view of He to have included the features of “a priority list indicating [an order of devices]” and “priority list” because the switch apparatus disclosed herein may automatically detect an activated HDMI source and accordingly screen the audio/video thereof through the assembled audio-visual display equipment. It would be preferably convenient to the users (He [0010]).
In regards to claim 2, Yoon/He teach all the limitations of claim 1 and further teach:
“wherein the first device comprises a media player, and wherein one of the one or more other devices comprises a television including the screen, wherein both the media player and the television including the screen are configured to provide audio to the one or more speakers”
Yoon teaches in paragraph [0059] the first source may be a video game device and the second source may be a DVD player.  Either of these may be considered media players.  Yoon Figure 4 teaches a TV source 41.
In regards to claim 3, Yoon/He teach all the limitations of claim 2 and further teach:
“wherein the state of the media player indicates that video is being output to the television, and wherein the selected audio source comprises the media player”
Yoon teaches in paragraph [0044] processor 120 may determine whether the content is inputted from the preselected first source based on whether the display 110 displays the image of the preselected first source or a speaker connected to the display apparatus 110 outputs sound of the preselected first source.  
In regards to claim 4, Yoon/He teach all the limitations of claim 2 and further teach:
“wherein the state of the media player indicates that no video is being output”
Yoon teaches in [0059] when the content input from the first source is interrupted, the processor 120 may switch the current connection interface (e.g., HDMI 1) to a second connection interface (e.g., HDMI 2) to receive data from a second source which is connected to the display apparatus 100 via the second connection interface (e.g., HDMI 2).
In regards to claim 5, Yoon/He teach all the limitations of claim 4 and further teach:
“further comprising: determining that the media player has a greater priority than the television including the screen; and selecting the television including the screen as the audio source”
The claimed feature is nothing more than an explicit recitation to a specific use case in which a media player is higher priority than the television.  Yoon teaches a television with a screen as a source (TV 41) as well as using a DVD player as a source ([0005], [0059]).  Yoon teaches in paragraph [0005] TVs which are recently on the market are capable of receiving and displaying content inputted from various external sources, such as, a Digital Versatile Disc (DVD) player, a Blu-ray disk player, or the like, as well as broadcast content transmitted from a broadcasting station.  Applying the method to any of the various sources is implicitly understood by those of ordinary skill.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 6, Yoon/He teach all the limitations of claim 2 and further teach:
“wherein the detecting the change comprises receiving a message from a remote control indicating that a video source for the television has changed; and wherein the selecting the second device comprises selecting a new audio source based on the message, wherein the television is configured to output video via the screen corresponding the selected new audio source”
Yoon paragraph [0074], inter alia, teaches the wireless interface 130 may receive a control command for controlling the display apparatus 100 from a remote control device.  Yoon Figure 3 teaches the user must select yes/no to switch to HMDI 2.  The response to this prompt using the remote control is a message from a remote control indicating that a video source has 
In regards to claim 8, Yoon/He teaches all the limitations of claim 1 and claim 8 contains similar limitations in apparatus form.  It would have been considered an obvious implementation by those of ordinary skill to have practiced the invention as an apparatus.  Therefore, claim 8 is rejected for similar reasoning as applied to claim 1.
In regards to claim 9, Yoon/He teaches all the limitations of claim 8 and claim 9 contains similar limitations as in claim 2.  Therefore, claim 9 is rejected for similar reasoning as applied to claim 2. 
In regards to claim 10, Yoon/He teach all the limitations of claim 9 and claim 10 contains similar limitations as in claim 3.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 3. 
In regards to claim 11, Yoon/He teach all the limitations of claim 9 and claim 11 contains similar limitations as in claim 4.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 4. 
In regards to claim 12, Yoon/He teach all the limitations of claim 11 and claim 12 contains similar limitations as in claim 5.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 5. 
In regards to claim 13, Yoon/He teach all the limitations of claim 9 and claim 13 contains similar limitations as in claim 6.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 6. 
In regards to claim 15, Yoon/He teaches all the limitations of claim 1 and claim 15 contains similar limitations in article form.  It would have been considered an obvious 
In regards to claim 16, Yoon/He teaches all the limitations of claim 15 and claim 15 contains similar limitations as in claim 2.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 2. 
In regards to claim 17, Yoon/He teach all the limitations of claim 16 and claim 17 contains similar limitations as in claim 3.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 3. 
In regards to claim 18, Yoon/He teach all the limitations of claim 16 and claim 18 contains similar limitations as in claim 4.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 4. 
In regards to claim 19, Yoon/He teach all the limitations of claim 18 and claim 19 contains similar limitations as in claim 5.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 5. 
In regards to claim 21, Yoon/He teach all the limitations of claim 1 and further teach:
“wherein the detecting the change in the state of the first device comprises: detecting that the first device has been powered off”
Yoon paragraph [0060] teaches interruption of the content input may include a change of the power state of the first source from the power-saving state to the power-saving state or to the power-off state, disconnection of a cable between the first source and the display apparatus 100, or the like.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of He in view of Higuchi et al. US 2015/0103253 hereinafter referred to as Higuchi.
In regards to claim 7, Yoon/He teach all the limitations of claim 2 but do not explicitly teach:
“further comprising: receiving a broadcast message over a high definition multimedia interface (HDMI) port of the television”
This feature is known from HDMI standards.  Higuchi teaches paragraph [0068] the HDMI-CEC standard defines that a device which starts displaying a video in the television receiver broadcasts an <Active Source> message to the other devices in the network. The <Active Source> message is one of CEC messages defined in the HDMI standard.  Figure 11 step S15 illustrates the broadcast message being sent from the television receiver.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Yoon/He in view of Higuchi to have included the features of “further comprising: receiving a broadcast message over a high definition multimedia interface (HDMI) port of the television” because it is desirable to provide technology capable of outputting sounds simultaneously from one sound output apparatus and another sound output apparatus with an easy technique (Higuchi [0006]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422